11/21/2021DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 	Claims 2 and 3 were canceled in the amendment after final entered on 7/19/2021.
Claims 1 and 4-10 are pending.
Claims 6, 8, and 9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 6) or invention (claims 8 and 9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2020.
Claims 1, 4, 5, 7, and 10 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Title of the Invention
The title of the invention is not sufficiently descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Currently the title (Novel Approach for Treating Cancer”) does not make any reference to the particulars of the “Approach”. The Examiner suggests, “Antisense Oligomers for inhibition of PD-L1 Expression and Cancer Treatment”. Moreover, it is noted that MPEP 606 indicates that the word “Novel” is not considered as part of the title of an invention, should not be included at the beginning of the title of the invention, and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,5, 7, and 10 are stand rejected under 35 U.S.C. 103 as being unpatentable over Hinkle (US 20180371465, claiming priority to US 62/264975, filed 12/9/2015).
Hinkle disclosed a 20mer antisense oligonucleotide (SEQ ID NO: 249) that comprised a functional equivalent of instant SEQ ID NO: 107.  Positions 1-17 of Hinkle SEQ ID NO: 249 were identical to instant SEQ ID NO: 107 except for position 5 which 
Instant SEQ ID NO: 107    1 GGACTAGATTGACTCAG 17
                            ||||:|||||||:|:||
Hinkle SEQ ID NO: 249     1 GGACUAGATTGACTCAGUGC 20

This oligonucleotide is disclosed as Oligo A-143087 at Table 3 on page 66 of the ‘465 document and at page 123 (fifth row) of the ‘975 priority document. Each document discloses a modified form of the oligomer (a 5-10-5 gapmer with 2’-O-methyl modified wings, a deoxynucleotide gap, and uniform phosphorothioate modification, see Table 2 in each document for definitions of upper and lower case designations in Table 3). The oligomer can be formulated in a pharmaceutical composition (see claim 48 of either document).  
The oligomer of Hinkle differs from an oligomer consisting of instant SEQ ID NO: 107 in that it comprises a uracil rather than a thymidine residue at position 5, it comprises 5-methylcytosines rather than cytosines, it lacks any LNA residue, and it comprises three extra nucleotides at the 3’-end.  However, those of ordinary skill in the art at the time of the invention appreciated that thymine and uracil had the same hydrogen bonding characteristics in the context of an antisense oligonucleotide in that are both complementary to adenine in the target.  Likewise, cytosine and 5-methylcytosine are also equivalents in their complementarity to guanine in the target. That is, one of ordinary skill appreciated thymine and uracil, and cytosine and 5-methylcytosine were exchangeable equivalents in the art of antisense oligonucleotides. See the ‘975 document at paragraph bridging pages 11 and 12, page 12, lines 26-29, page 13, lines 29-32, page 14, lines 1-5, and Table 2). Thus it would have been obvious to have substituted T for U and C for 5-mC in the oligomer of Hinkle.  

With regard to the difference in length between Hinkle SEQ ID NO: 249 and instant SEQ ID NO: 107,  Hinkle indicated that the oligomers of the invention may include “one of the sequences of Table 3 minus only a few nucleotides on one or both ends”.  Hinkle envisioned antisense polynucleotide agents having a sequence of at least 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 contiguous nucleotides derived from one of the sequences of Table 3. See the ‘465 document at paragraph 118, and the ‘975 document at page 20, lines 1-9. Accordingly, it would have been obvious to have arrived at a 17mer derived from Hinkle SEQ ID NO: 249 (Oligo A-143087 of Table 3), absent evidence of secondary considerations commensurate in scope with the claims, and there are only three possible species of that genus, all of which would have been immediately apparent to one of ordinary skill. Thus claims 1, 4, 5 and 7 were prima facie obvious.
Claim 10 requires a specific LNA modification pattern and uniform phosphorothioate internucleoside linkages. As discussed above, Hinkle SEQ ID NO: 249 was uniformly phosphorothioate modified. With regard to the pattern of LNA e.g. a 3-11-3 LNA-DNA-LNA gapmer consisting of instant SEQ ID NO: 108 absent evidence of secondary considerations commensurate in scope with the claims.  Therefore the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant asserts that the instant limitation requiring that all non-LNA nucleotides must be deoxynucleotides is not disclosed or suggested in Hinkle. This is unpersuasive.  As discussed in the rejection, Hinkle disclosed that the oligonucleotides of the invention could be organized as gapmers having a deoxynucleotide gap flanked by wings of modified nucleotides such as LNA residues. Applicant’s argument that Hinkle provides no motivation to substitute a U nucleobase for a T nucleobase is unpersuasive for the reasons set forth in the rejection, i.e.  T and U are art recognized equivalents in terms of their hydrogen bonding potential such that one can be substituted for the other while maintaining the function of the oligonucleotide. MPEP 2144.06 indicates that when it is recognized in the art that elements of an invention can be substituted, one for the other, while retaining essential function, such elements are art-recognized equivalents.  An 
Applicant then discusses “in silico experiments performed by the present inventors” at pages 5-7 of the response (“Experiments 1-4”). Applicant relies on these experiments to provide evidence of unexpected results intended to overcome the prima facie case of obviousness.  Applicant’s arguments are unpersuasive for several reasons.  
First, the results relied upon are not presented as an affidavit or a declaration, instead they are presented as arguments over an attorney’s signature and so do not constitute evidence on the record.  MPEP 716.01(c) indicates that the arguments of counsel cannot take the place of evidence in the record.  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.  
	Next, even if the results relied upon by Applicant were set forth as evidence, they would fail to meet the standard required to overcome a prima facie case of obviousness. MPEP 716.02(b) sets forth the burden Applicant bears in establishing that alleged unexpected results are sufficient to overcome a prima facie case of obviousness, and makes clear that the differences in results must be unexpected, unobvious, and of both statistical and practical significance. In this case, none of the results of experiments 1-4 is unexpected or unpredictable.  All of the results are based on the structures of the prior art and claimed oligonucleotides, and were readily predictable by those of ordinary skill in the art at the time of the invention. As far as the Examiner can tell, all of the results presented in experiments 1-4 were derived from the use of algorithms for et al. in 2003 (see Applicant’s response at the first paragraph of page 5).  Thus the various differences in secondary structure scores, off-target effects, and effects of LNA residues on secondary structure were entirely predictable through the use of algorithms known in the prior art and available to those wishing to optimize the performance of antisense oligomers. Please note that Hinkle taught envisioned optimization of the disclosed oligomers, e.g. by systematically either adding or removing nucleotides to generate longer or shorter sequences (paragraph 121). Applicant’s arguments based on Tolstrup merely provide evidence that those of ordinary skill were well aware of the effects of changing the length and base composition of oligonucleotides on predicted intra- and inter-molecular secondary structures.
	Finally, Applicant points to the results obtained in Table 6 of the specification as filed. These results cannot overcome the prima facie case of obviousness because they do not entail a comparison with the closest prior art under the same conditions, as pointed out in the advisory action of 8/2/2021. See MPEP 716.02(e).
For these reasons the rejection is maintained.  

Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635